DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed May 19, 2022, with respect to the rejection of claims 1-3 and 5-6 under 35 USC 103 have been fully considered and are persuasive in light of the amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (US 2021/0160916) and is necessitated by said amendment to claims 1, 7 and 14.
Allowable Subject Matter
The indicated allowability of claim 12 is withdrawn in view of the newly discovered teachings of Liu et al. (US 2017/0347281). Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2021/0160916, Zhang hereafter).
RE claim 1, Zhang discloses a method of a device, comprising: receiving a grant on a first interface, wherein the grant is associated with transmission on a second interface (Paragraph 128, a BS provides to the UE an uplink or downlink grant. An uplink grant would thereby be received by a UE over a first transmission/interface); deriving a first resource and a second resource based upon the grant (Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. The multiple beams and TTIs thereby being first and second resources); performing a first transmission on a first transmission beam, for delivering a transport block, on the first resource derived based upon the grant, wherein the first transmission is on the second interface; and performing a second transmission on a second transmission beam different than the first transmission beam, for delivering the transport block, on the second resource derived based upon the grant, wherein the second transmission on the second transmission beam is on the same second interface as the first transmission on the first transmission beam (Paragraphs 129-132, in the case of an uplink grant, the UE performs the repetition over multiple TTIs on multiple identified beams. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication. A repetition as used herein is shown to mean repetition of “a communication” and as such means that a repetition within multiple TTIs and beams is a repeated transmission of the same data over different TTIs and beams so as to enhance the coverage of a wireless network by improving the chances of data reception from a UE.)
RE claim 2, Zhang discloses the method of claim 1 as set forth above. Note that Zhang further discloses wherein: the first resource is within one or more first Transmission Time Intervals (TTIs) and the second resource is within one or more second TTIs, different than the one or more first TTIs (Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Seo et al. (US 10,873,946, Seo hereafter).
RE claim 3, Zhang discloses the method of claim 1 as set forth above. Zhang does not explicitly disclose wherein: a redundancy version, for the transport block, of the first transmission is the same as a redundancy version, for the transport block, of the second transmission.
However, Seo teaches wherein: a redundancy version, for the transport block, of the first transmission is the same as a redundancy version, for the transport block, of the second transmission (Column 10 lines 51-62 as well as claims 1 and 3 teach that for repetition of same data within a same beam or in multiple beams, a HARQ operation is performed in a single HARQ process and Redundancy Version (RV) should be identically applied in a plurality of beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Seo in order to improve chances of successful reception of a transmission.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li et al. (US 2020/0169896, Li hereafter) and further in view of Kornestedt et al. (US 6,021,329, Kornestedt here after).
RE claim 4, Zhang discloses the method of claim 1 as set forth above. Zhang does not explicitly disclose wherein: the first transmission and the second transmission correspond to at least one of broadcast transmission or group transmission.
However, Li teaches wherein: the first transmission and the second transmission correspond to group transmission (Paragraphs 68-75, base station divides a plurality of beams into multiple beam groups thereby dividing a coverage area into a subset of smaller partial coverage areas. UEs are informed of the group they belong to. One beam is used for cell quality measure but the beams within a group are usable for downlink transmission to UEs within that smaller partial coverage area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Li in order to improve user throughput and reduce delay.
Zhang in view of Panteleev and further in view of Li does not explicitly disclose wherein: the first transmission and the second transmission correspond to broadcast transmission.
However, Kornestedt teaches wherein: the first transmission and the second transmission correspond to broadcast transmission (Column 6, lines 16-23, radio base station is configured to form a wide lobe antenna beam pattern such that downlink signals broadcast by the base station cover the entire cell.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo in view of Panteleev and further in view of Li with the teachings of Kornestedt since such a modification would have involved the mere application of a known technique, the act of broadcast transmission instead of directionally, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Panteleev et al. (US 2018/0206140, Panteleev hereafter).
RE claim 5, Zhang discloses the method of claim 1 as set forth above. Zhang does not explicitly disclose teaches wherein: the first interface corresponds to a first wireless interface for communication between a network node and the device; and the second interface corresponds to a second wireless interface for communication between devices
However, Panteleev teaches wherein: the first interface corresponds to a first wireless interface for communication between a network node and the device; and the second interface corresponds to a second wireless interface for communication between devices (Paragraph 26 teaches a Mode-1 D2D communication where the eNB assigns spectrum for use by a D2D transmitter of a terminal. This grant may be transmitted by eNB in (e)PDCCH channel and may indicate assigned resources to D2D transmitter in physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) respectively. Thus, a grant being received over a first eNB to terminal interface is used to provision a second D2D interface with another terminal.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Panteleev in order to provide for sidelink communication.
RE claim 6, Zhang discloses the method of claim 1 as set forth above. Zhang does not explicitly disclose wherein: at least one of: the grant corresponds to a sidelink grant (SL grant) received via Physical Downlink Control Channel (PDCCH); or the first transmission corresponds to a first Physical Sidelink Shared Channel (PSSCH) transmission and the second transmission corresponds to a second PSSCH transmission.
However, Panteleev teaches wherein: at least one of: the grant corresponds to a sidelink grant (SL grant) received via Physical Downlink Control Channel (PDCCH); or the first transmission corresponds to a first Physical Sidelink Shared Channel (PSSCH) transmission and the second transmission corresponds to a second PSSCH transmission. (Paragraph 26 teaches a Mode-1 D2D communication where the eNB assigns spectrum for use by a D2D transmitter of a terminal. This grant may be transmitted by eNB in (e)PDCCH channel and may indicate assigned resources to D2D transmitter in physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) respectively. Thus, a grant being received over a first eNB to terminal interface is used to provision a second D2D interface with another terminal.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Panteleev in order to provide for sidelink communication.
Claims 7-8, 11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tejedor et al.(US 2020/0059962, Tejedor hereafter).
RE claim 7, Zhang discloses a method of a device, comprising: selecting, a first resource on a first transmission beam (Paragraph 128, a BS provides to the UE an uplink or downlink grant. An uplink grant would thereby be received by a UE over a first transmission/interface. Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. The multiple beams and TTIs thereby being first and second resources); selecting, a second resource on a second transmission beam; performing a first transmission on the first transmission beam, for delivering a transport block, on the first (Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. The multiple beams and TTIs thereby being first and second resources; and performing a second transmission on the second transmission beam different than the first transmission beam, for delivering the transport block, on the second resource, wherein the first resource is different than the second resource in the frequency domain (Paragraphs 129-132, in the case of an uplink grant, the UE performs the repetition over multiple TTIs on multiple identified beams. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication. A repetition as used herein is shown to mean repetition of “a communication” and as such means that a repetition within multiple TTIs and beams is a repeated transmission of the same data over different TTIs and beams so as to enhance the coverage of a wireless network by improving the chances of data reception from a UE.).
Zhang does not explicitly disclose performing a sensing procedure; and selecting and performing first and second transmissions the first and second resource based upon the sensing procedure.
However, Tejedor teaches performing a sensing procedure; and selecting and performing first and second transmissions the first and second resource based upon the sensing procedure (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 8, Zhang in view of Tejedor discloses the method of claim 7 as set forth above. Note that Zhang further discloses wherein: at least one of: the first transmission beam is different than the second transmission beam; or the first resource is within one or more first Transmission Time Intervals (TTIs) and the second resource is within one or more second TTIs, different than the one or more first TTIs (Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication.)
RE claim 11, Zhang in view of Tejedor discloses the method of claim 7 as set forth above. Note that Zhang further discloses performing multiple transmissions for delivering the transport block on multiple transmission beams(Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication.)
Zhang does not explicitly disclose wherein resources for the multiple transmissions are selected based upon respective sensing results of sensing beams associated with separate transmission beams.
However, Tejedor teaches wherein resources for the multiple transmissions are selected based upon respective sensing results of sensing beams associated with separate transmission beams (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 13, Zhang in view of Tejedor discloses the method of claim 7 as set forth above. Note that Tejedor further teaches wherein the performing the sensing procedure comprises at least one of: receiving a transmission and excluding one or more first candidate resources associated with the transmission; or performing energy sensing to determine metrics for candidate resources and selecting one or more second candidate resources with smaller metrics, of the candidate resources, as one or more valid candidate resources (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 14, Seo discloses a method of a device, comprising: selecting a frequency resource within a first Transmission Time Interval (TTI) and a second TTI (Paragraph 128, a BS provides to the UE an uplink or downlink grant. An uplink grant would thereby be received by a UE over a first transmission/interface. Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. The multiple beams and TTIs thereby being first and second resources); performing a first transmission, for delivering a transport block, on the frequency resource within the first TTI, on a first transmission beam and performing a second transmission, for delivering the transport block, on the frequency resource within the second TTI, on a second transmission beam (Paragraphs 129-132, in the case of an uplink grant, the UE performs the repetition over multiple TTIs on multiple identified beams. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication. A repetition as used herein is shown to mean repetition of “a communication” and as such means that a repetition within multiple TTIs and beams is a repeated transmission of the same data over different TTIs and beams so as to enhance the coverage of a wireless network by improving the chances of data reception from a UE.)
 Zhang does not explicitly disclose wherein resources for the multiple transmissions are selected based upon respective sensing results of sensing beams associated with separate transmission beams.
However, Tejedor teaches wherein resources for the multiple transmissions are selected based upon respective sensing results of sensing beams associated with separate transmission beams (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 15, Zhang in view of Tejedor discloses the method of claim 14 as set forth above. Note that Zhang further discloses wherein: the first transmission beam is different than the second transmission beam (Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication.)
RE claim 18, Seo in view of Tejedor discloses the method of claim 14 as set forth above. Note that Seo further discloses performing multiple transmissions for delivering the transport block on multiple transmission beams (Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication.)
Zhang does not explicitly disclose wherein resources for separate transmission beams are selected based upon sensing results of sensing beams associated with the separate transmission beams.
However, Tejedor teaches wherein resources for separate transmission beams are selected based upon sensing results of sensing beams associated with the separate transmission beams (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 19, Zhang in view of Tejedor discloses the method of claim 14 as set forth above. Note that Zhang further discloses performing multiple transmissions for delivering the transport block on multiple transmission beams (Paragraph 129-132, in the case of an uplink grant the grant may be for a repetition communication whereby two or more TTIs or repetitions are to be transmitted by the UE. The grant may further include identification of multiple beams upon which these TTIs or repetitions may be transmitted upon. As further disclosed by paragraph 103, the UE or the base station may perform a fixed number of repetitions of the communication in different transmission time intervals (TTIs) and/or using different transmit beams for each repetition. Using different transmit beams may improve spatial diversity of the communication, and using different TTIs may improve time diversity of the communication.)
Zhang does not explicitly disclose wherein resources for separate transmission beams are selected based upon an omni-directional sensing result.
However, Tejedor teaches wherein resources for separate transmission beams are selected based upon an omni-directional sensing result (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 20, Zhang in view of Tejedor discloses the method of claim 14 as set forth above. Note that Tejedor further teaches wherein the performing the sensing procedure comprises at least one of: receiving a transmission and excluding one or more first candidate resources associated with the transmission; or performing energy sensing to determine metrics for candidate resources and selecting one or more second candidate resources with smaller metric, of the candidate resources, as one or more valid candidate resources (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tejedor, in view of Li and further in view of Kornestedt.
RE claim 9 and 16, Zhang in view of Tejedor discloses the methods of claim 7 and 14 as set forth above. Zhang in view of Tejedor does not explicitly disclose wherein: the first transmission and the second transmission correspond to at least one of broadcast transmission or group transmission.
However, Li teaches wherein: the first transmission and the second transmission correspond to group transmission (Paragraphs 68-75, base station divides a plurality of beams into multiple beam groups thereby dividing a coverage area into a subset of smaller partial coverage areas. UEs are informed of the group they belong to. One beam is used for cell quality measure but the beams within a group are usable for downlink transmission to UEs within that smaller partial coverage area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang in view of Tejedor with the teachings of Li in order to improve user throughput and reduce delay.
Zhang in view of Panteleev and further in view of Li does not explicitly disclose wherein: the first transmission and the second transmission correspond to broadcast transmission.
However, Kornestedt teaches wherein: the first transmission and the second transmission correspond to broadcast transmission (Column 6, lines 16-23, radio base station is configured to form a wide lobe antenna beam pattern such that downlink signals broadcast by the base station cover the entire cell.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang in view of Tejedor and further in view of Li with the teachings of Kornestedt since such a modification would have involved the mere application of a known technique, the act of broadcast transmission instead of directionally, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tejedor and further in view of Seo.
RE claims 10 and 17, Zhang in view of Tejedor discloses the methods of claim 7 and 14 as set forth above. Zhang does not explicitly disclose wherein: a redundancy version, for the transport block, of the first transmission is the same as a redundancy version, for the transport block, of the second transmission.
However, Seo teaches wherein: a redundancy version, for the transport block, of the first transmission is the same as a redundancy version, for the transport block, of the second transmission (Column 10 lines 51-62 as well as claims 1 and 3 teach that for repetition of same data within a same beam or in multiple beams, a HARQ operation is performed in a single HARQ process and Redundancy Version (RV) should be identically applied in a plurality of beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the teachings of Seo in order to improve chances of successful reception of a transmission.
  Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tejedor and further in view of Liu et al. (US 2017/0347281, Liu hereafter).
RE claim 12, Zhang in view of Tejedor discloses the method of claim 7 as set forth above. Zhang in view of Tejedor dos not explicitly disclose wherein at least one of: the first resource on the first transmission beam is selected based upon a first sensing result associated with a first sensing beam, wherein the first sensing beam comprises a direction opposite a first transmission direction corresponding to the first transmission beam, wherein the first sensing result is comprised within the sensing 16/533,072 Page 5 result of the sensing procedure; or the second resource on the second transmission beam is selected based upon a second sensing result associated with a second sensing beam, wherein the second sensing beam comprises a direction opposite a second transmission direction corresponding to the second transmission beam, wherein the second sensing result is comprised within the sensing result of the sensing procedure.
However, Liu teaches wherein at least one of: the resource on the transmission beam is selected based upon a sensing result associated with a sensing beam, wherein the sensing beam comprises a direction opposite a first transmission direction corresponding to the transmission beam, wherein the sensing result is comprised within the sensing 16/533,072 Page 5result of the sensing procedure (Paragraphs 70-74, during a sounding interval all receiving nodes perform a blind monitoring of the state of its link direction. Each node targets an RX beam in an incoming direction of its link. This is interpreted to mean that an RX is beam is directed the opposite direction of an incoming transmission direction which would correlate to a direction it intends to transmit.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhang with the in view of Tejedor with the teachings of Liu provide for direction sensing and measurement of incoming transmission beams so as to control interference.
Zhang in view of Tejedor and further in view of Liu disclose the claimed invention except for the case of a first sensing beam and a second sensing beam corresponding to respective transmission beam directions. 
However, Zhang in view of Tejedor together disclose the sensing and identification of a first and second transmission beam. It would have been an obvious matter of design choice to apply the teachings of Zhang to the sensing of each transmission beam since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. In this case, use of a directional RX beam to measure and monitor a given transmission beam direction
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Furthermore, it has been held that to duplicate prior art parts for multiple effect does not make the claimed invention patentable over that prior art (Saint Regis Paper Company v. Bemis Company Incorporated, 193 USPQ 8). In this case, application of the teachings of Zhang would merely require the use of plural RX beams to accommodate multiple transmission beams and their intended transmit directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461